Citation Nr: 0721781	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for tuberculosis. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Regional Office (RO) in Newington, CT. 

The veteran testified before the undersigned Veterans Law 
Judge at an RO hearing in March 2007. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's service medical records state that during 
service he was exposed to tuberculosis and followed under the 
Tuberculosis Contact Investigation Study. 

3.  The veteran had a positive purified protein derivative 
(PPD) laboratory test in April 2005, but the evidence is 
negative for an active tuberculosis disability. 


CONCLUSION OF LAW

The veteran does not have a disability manifested by active 
tuberculosis that is due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the September 2005 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The July 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for 
tuberculosis and of the evidence of record.  The Board finds 
that he has accordingly been constructively invited to give 
VA all the relevant evidence in his possession not already of 
record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the July 2005 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The available medical evidence is sufficient for an adequate 
determination of the issue on appeal.

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran testified at his Board hearing that he was going 
to submit current private treatment records and the 
undersigned Veterans Law Judge left the case open for 45 days 
but additional private treatment records were not received. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for tuberculosis. 


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  The Court has held that "disability" 
means "impairment in earning capacity" resulting from 
diseases or injuries incurred in active service, and their 
residual conditions.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board notes that presumptive service connection is 
provided where tuberculosis becomes manifest to a compensable 
degree within three years from the date of separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Pulmonary tuberculosis 
must be established by competent medical evidence and X-ray 
examination within three years of the veteran's separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 3.374(c) 
(2006).

The veteran testified that he was exposed to tuberculosis 
during military service when two people on his ship were 
diagnosed with tuberculosis.  The Board notes that the 
veteran's service medical records show that he was in a 
Tuberculosis Contact Investigation Study in June 1964 and 
that his PPD test results were negative while in service.
  
In April 2005 the veteran underwent medical tests at the VA 
Medical Center and his PPD laboratory tests came back 
positive.  At the veteran's Board hearing he testified that 
he was currently on a nine month medication regime to keep 
his tuberculosis dormant. 

The veteran's private treatment records revealed that he had 
positive PPD laboratory results; however, the records also 
showed that he did not have active tuberculosis.  Reports 
dated in May 2006 and June 2006 stated that a computerized 
tomography (CT) scan of the chest was unremarkable and 
provided a diagnosis of latent tuberculosis.  It was noted 
that a chest X-ray in April 2005 did not reveal any 
parenchymal infiltrates suggestive of active tuberculosis and 
that a March 2006 chest X-ray was normal.  Records also show 
that a March 2006 CT scan revealed no parenchymal 
infiltrates.  VA treatment reports from November 2005 to 
November 2006 noted that the veteran had positive PPD and had 
been on the medication isoniazid (INH) since June 2005.  
Records show the medication was to continue for a nine month 
period.

After careful consideration of the veteran's VA treatment 
records and private treatment records the Board finds that 
the veteran does not have a current diagnosis of active 
tuberculosis.  There is also no medical opinion linking the 
diagnosis of latent tuberculosis to active service.  With 
regard to the post-service positive PPD test results, the 
Board notes that a positive PPD test is not itself a 
disability, but is a finding on a laboratory tuberculin test 
used in exploring a possible diagnosis of tuberculosis.  The 
purified protein derivative examination is used to test for 
previous exposure to Mycobacterium tuberculosis.  See 
Dorland's Illustrated Medical Dictionary 1687, 1756 (28th ed. 
1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
held that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment. 

Here, the service medical records showed no diagnosis of 
active pulmonary tuberculosis and there is no record of 
diagnosis, treatment, positive X-ray studies, or laboratory 
studies that indicate the veteran had active pulmonary 
tuberculosis within three years after separation.  Moreover, 
post-service clinical records, to include the positive PPD 
test, do not indicate any disabling residuals of tuberculosis 
and the veteran's chest X-rays have been negative.  He has 
not been diagnosed with active pulmonary tuberculosis or any 
other tubercular disorder, nor was such pathology otherwise 
clinically indicated.

Therefore, the probative evidence of record shows no 
diagnosis or treatment of active tuberculosis.  Rather, the 
evidentiary record indicates only that the veteran has tested 
positive for past exposure to bacteria that may cause 
tuberculosis and that he was apparently treated with INH 
prophylactically for a limited period of time to prevent such 
an infection.  The Board notes that Congress specifically 
limits entitlement to service-connected disease or injury 
where such cases have resulted in a disability and in the 
absence of a proof of present disability there can be no 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that after careful consideration of the 
veteran's claims file that the veteran does not have active 
tuberculosis and therefore does not have a present disability 
for VA compensation purposes.  Given the absence of evidence 
of a current disability related to service, the Board finds 
that service connection must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for tuberculosis is denied. 



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


